EXAMINER'S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on April 11, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Jonovski T. Jonovski (Reg. No. 70,300) on June 30, 2022.
The application has been amended as follows: 
CLAIMS
	In claim 16 lines 17-18, replace the phrase “the apparatus” with the phrase - -the retainer- -.


Reasons for Allowance

Claims 1-10 and 12-21 are allowed. 
The following is an examiner’s statement of reasons for allowance of claims 1-10 and 12-15: Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed retainer having an elongate body sized to cover a first side of a surgical staple cartridge and a cartridge removal feature integral with the elongate body and defining a gap with the elongate body that is configured to receive a distal end portion of the surgical staple cartridge while the retainer contacts the first side of the surgical staple cartridge, such that the retainer is configured to pry a distal end portion of the surgical cartridge from a jaw upon movement of the retainer for the purpose of providing a dual purpose surgical cartridge retainer and removal apparatus.
The following is an examiner’s statement of reasons for allowance of claims 16-21: Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed retainer and method of use comprising a retainer that is securable to a staple cartridge while the staple cartridge is within and end effector, and the retainer is removable from the staple cartridge and configured to remove the staple cartridge without contacting the end effector.
The most related prior art is found to disclose a retainer device with a removal feature that provides the dual purpose of a surgical cartridge retainer and a cartridge removal device; however, the prior art is not found to disclose a removal feature having a gap configured to operate as claimed.  Specifically, while the prior art has been found to disclose retainer structures having an elongated body and a feature element protruding therefrom, the composition (material integrity) of the feature element is not found to be “configured” as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199

Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



June 30, 2022